                                                                                          FILED
                                                                                          CLERK
                                                                                7/29/2019 1:04 pm
UNITED STATES DISTRICT COURT
                                                                                  U.S. DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                             EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                                  LONG ISLAND OFFICE
GUILLERMO ALVARADO AJCÚC,
                                                                 For Online Publication Only
                          Petitioner,

                 -against-                                       MEMORANDUM AND ORDER
                                                                 18-CV-00183
THE PEOPLE OF THE STATE
OF NEW YORK,

                           Respondent.
-------------------------------------------------------------X
AZRACK, United States District Judge

        Petitioner, Guillermo Alvarado-Ajcúc (the “Petitioner”), proceeding pro se, petitions this

Court for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1, the “Petition.”)

Following a jury trial in Suffolk County Court, Petitioner was convicted of two counts of Murder

in the Second Degree. On July 15, 2014, Petitioner was sentenced to two indeterminate terms of

twenty-five years to life in prison, to run concurrently. He is presently incarcerated.

        Petitioner asserts three grounds for habeas relief: (1) failure to charge the jury with

Manslaughter in the Second Degree as a lesser included offense of Murder in the Second Degree;

(2) failure to prove Petitioner’s guilt of Felony Murder beyond a reasonable doubt, and that the

verdict was against the weight of the evidence; and (3) his sentence is unduly harsh and excessive.

(Pet., at 2.) All of Petitioner’s claims were exhausted and adjudicated on the merits on direct

appeal in state court. For the following reasons, the Petition is DENIED in its entirety.

                                            I. BACKGROUND

A. Factual Background

        Petitioner’s convictions stem from the murder of a woman in Riverhead, New York on

May 6, 2012. The evening before, Saturday, May 5, 2012, the victim was at the Sabor Latino bar
in Riverhead. (Trial Tr. I, May 15–20, 2014, ECF No. 4-17, 375:3–21.) Throughout the night,

witnesses reported that the victim was drinking and appeared intoxicated. (Id. 142:16–25, 143:2–

3, 381:2–3.) That same night, Petitioner went to Sabor Latino to watch a boxing fight. (Id. 375:3–

21.)

          In the early morning hours of May 6, 2012, video surveillance showed Petitioner and the

victim walking away from the bar together. (Id. 108:2–9, 111:15–18, 189:6–10.) Later that

morning, between 10:00 and 11:00 a.m., Petitioner went to a local deli and expressed to an

individual named Rigoberto Coslaya (“Coslaya”) that he feared he had hurt a girl earlier that

morning. (Id. 403:22–406:19.) At trial, Coslaya testified that Petitioner told him that he left the

victim in the woods and did not know whether she was dead or alive. (Id. 406:16–19, 412:7–

413:6.)

          On Monday, May 7 at 8:15 a.m., an employee of the Department of Motor Vehicles Office,

which was located in the same shopping center as Sabor Latino, saw the victim’s body in the ditch

of a brushy area adjacent to the parking lot. (Id. 31:15–21, 32:7–13, 33:11–21, 35:4–13.) The

victim was face down with her pants and underwear pulled down around her ankles. (Id. 33–34,

47:16–18.) Once the Medical Examiner arrived at the scene, the victim’s body was rolled over,

revealing markings on her neck. (Id. 237:3–6, 265:2–18.)

          The autopsy report showed that the victim had injuries consistent with neck compression,

including a nearly horizontal line that ran from the right side of her neck, across the midline, to the

left side. (Trial Tr. II, May 21–30, 2014, ECF No. 4-18, 558:2–560:16, 578:13–21.) The victim

also had petechial hemorrhages around her eyes and cheeks, consistent with strangulation. (Id.

558:2–17, 559:17–560:2.) These findings, coupled with constricted blood vessels in the victim’s

brain, led the Medical Examiner to conclude that the victim died as a result of neck compression




                                                  2
from strangulation that lasted over several minutes. (Id. 564:18–565:17, 584–85.) The sexual

assault kit performed during the autopsy showed no semen or male DNA; however, Petitioner’s

DNA was found under the victim’s fingernails. (Id. 645:8–22, 651:14–21, 656:10–657:25; Trial

Tr. I, 307:25–308:9.)

        When Coslaya learned of the victim’s death, he spoke to the police regarding his

conversation with Petitioner at the deli the morning of May 6. (Trial Tr. II, 426:6–8; Trial Tr. I,

407:6–8.) The police met with Coslaya at his cousin’s house on May 7 and obtained a still image

from surveillance footage taken at the deli on the morning of May 6. (Trial Tr. II, 426:6–8, 427:6–

11; Trial Tr. I, 414:9–14.) The image depicted Petitioner at the deli. (Trial Tr. II, 427:20–428:3.)

        On May 16, two detectives from the Suffolk County Police Department Homicide Bureau,

Detective Tulio Serrata and Detective Thomas Walsh, approached Petitioner outside his home.

(Id. 426:9–427:5.) The detectives showed Petitioner the surveillance photo from the deli. (Id.

427:6–11.) After Petitioner confirmed that he appeared in the photo, the detectives told Petitioner

that they were investigating the death of the victim and asked him to accompany them to the

precinct for an interview. (Id. 427:12–19, 501:4–7.) Petitioner agreed. (Id. 501:8–11.)

        On the way to the Riverhead Police Department, Detective Serrata read Petitioner his

Miranda warnings in Spanish off a rights card. 1 (Id. 429:2–18.) Petitioner waived his rights in

Spanish, placed his initials next to each right on the card, and signed his name on the bottom of

the card. (Id. 429:2–431:8, 432:2–433:11.) Detective Serrata told Petitioner that he was the last

person to see the victim alive, to which Petitioner responded that he was not trying to hurt the

victim. (Id. 434:11–17.) Following this statement, Detective Serrata told Petitioner that he was

under arrest. (Id.)


1
  Petitioner moved from Guatemala to the United States and speaks Spanish. (See ECF No. 4-5; Trial Tr. II, 504:3–
8.) Detective Serrata is also a fluent Spanish speaker. (Trial Tr. II, 437:22–438:9.)


                                                       3
       Petitioner was interrogated by Detective Serrata and Detective Walsh for six hours at the

Riverhead Police Department. (Id. 443:21–444:2.) During the course of interrogation, which was

recorded, Detective Serrata spoke to Petitioner in Spanish and translated to Detective Walsh in

English. (Id. 436:6–437: 6, 511:16–20.) When asked by Detective Serrata how Petitioner killed

the victim, Petitioner responded, “with the belt,” and demonstrated to the detectives how he looped

his belt around the victim’s neck. (Interview Tr., ECF No. 4-11 at 32–33.)

       At the end of the interrogation, Petitioner signed a statement that was written by Detective

Serrata in English and read to Petitioner by Detective Serrata in Spanish. (Id. at 99; ECF No. 4-5,

the “Confession.”) The Confession stated that Petitioner forced himself onto the victim, taking

her pants off and putting his penis in her vagina before taking off his belt and choking her by

wrapping it around her neck until she became unconscious, and then he left her there dead.

(Confession; Interview Tr. at 99.) Petitioner signed the statement and swore to its truth. (Id.)

After signing the Confession, Petitioner was photographed. (Trial Tr. I, 83:8–15; Trial Tr. II,

465:4–14.) The photographs depict a rash consistent with poison ivy on Petitioner’s neck, and

healing scabs down his forearms consistent with recent scratches. (Trial Tr. I, 83:8–84:13, 85:3–

86:15.) Petitioner consented to a buccal swab and gave the police permission to go to his house to

collect the clothing he was wearing at the time of the crime. (Id. 351:12–17; Trial Tr. II, 460:15–

461:11; Interview Tr. at 10).

B. Procedural History

       1. Trial and Sentencing

       Prior to trial, the Suffolk County Court held a Huntley hearing on February 25–26, 2013 to

determine the admissibility of Petitioner’s oral and written statements made to Detective Serrata,

as well as whether he voluntarily gave the buccal swab. (Huntley Hearing, Feb. 25–26, 2013, ECF




                                                4
No. 4-15.) On March 29, 2013, the court found that all statements made to Detective Serrata, and

the buccal swab, were given voluntarily and therefore were admissible at trial. (Huntley Decision,

Mar. 29, 2013, ECF No. 4-8 at 45–47.)

          On May 30, 2014, upon conclusion of the two-week-long trial, the jury found Petitioner

guilty of two counts of Murder in the Second Degree: Intentional Murder (N.Y. Penal Law

§ 125.25(1)) and Felony Murder (N.Y. Penal Law § 125.25(3)). 2 (Trial Tr. II, 864:15–865:2.) On

July 15, 2014, Petitioner was sentenced to two indeterminate terms of twenty-five years to life in

prison, to run concurrently. (Sentencing Tr., July 15, 2014, ECF No. 4-16 at 15.)

          2. Direct Appeal

          Petitioner, through counsel, appealed his conviction and sentence to the New York

Appellate Division, Second Department (the “Appellate Division”). (Notice of Appeal, ECF No.

4-8 at 85.) On appeal, Petitioner raised three arguments, discussed infra. (Appellant Mem., ECF

No. 4-2.) On September 21, 2016, the Appellate Division affirmed Petitioner’s conviction and

sentence. See People v. Alvaradoajcuc, 142 A.D.3d 1094, 37 N.Y.S.3d 589 (2d Dep’t 2016). On

December 7, 2016, the New York State Court of Appeals denied Petitioner’s application for leave

to appeal. People v. Alvaradoajcuc, 28 N.Y.3d 1122 (2016). Petitioner has not pursued any post-

conviction collateral relief at the state level. (Pet., at 5, 25–26.)




2
    The predicate felony for the felony murder count was Rape in the First Degree (N.Y. Penal Law § 135.50).


                                                          5
           3. The Instant Petition

           In November 2017, Petitioner, proceeding pro se, timely filed his petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254.3 (Id. at 38.) Petitioner raises the same grounds for

relief as were raised on direct appeal. 4 (Id. at 5, 17, 26.)

                                                 II. DISCUSSION

A. Standards of Review

           1. AEDPA Standard of Review

           1. Overview of AEDPA

           Congress enacted the Antiterrorism and Effective Death Penalty Act (“AEDPA”), Pub. L.

No. 104–132, 110 Stat. 1214 (1996), to restrict the “power of federal courts to grant writs of habeas

corpus to state prisoners.”            Williams v. Taylor, 529 U.S. 362, 399 (2000) (O’Connor, J.,

concurring). Under AEDPA, a district court will “entertain an application for a writ of habeas

corpus [on] behalf of a person in custody pursuant to the judgment of a State court only on the

ground that he is in custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2254(a). To make that showing, the petitioner must satisfy three hurdles: (1) the

exhaustion of state court remedies, (2) the absence of a procedural bar, and (3) the satisfaction of

AEDPA’s deferential review of a state court decision. See 18 U.S.C. § 2254.

           If a state court reached the merits of a claim, a federal court may not grant a writ of habeas

corpus unless the state court’s adjudication of the claim either:

                    (1) resulted in a decision that was contrary to, or involved an
                    unreasonable application of, clearly established Federal law, as
                    determined by the Supreme Court of the United States; or



3
    The Court received the Petition on January 9, 2018. (See Pet., at 1.)
4
   It appears Petitioner included as support for his Petition the exact pages from his appellate brief raising these
arguments. (See Pet., at 2; Appellant Mem. at 5.)


                                                            6
               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

28 U.SC. § 2254(d). The Supreme Court has construed AEDPA “to give independent meaning to

‘contrary [to]’ and ‘unreasonable.’” Jones v. Stinson, 229 F.3d 112, 119 (2d Cir. 2000).

       A state court’s decision is “contrary to” clearly established federal law if “the state court

arrives at a conclusion opposite to that reached by [the Supreme Court] on a question of law or if

the state court decides a case differently than [the Supreme Court] has on a set of materially

indistinguishable facts.” Williams, 529 U.S.at 412–13 (O’Connor, J., concurring). A decision

involves “an unreasonable application” of clearly established federal law when a state court

“identifies the correct governing legal principle from [the Supreme Court’s] decisions but

unreasonably applies that principle to the facts of [a] prisoner’s case.” Id. at 413. This standard

does not require that all reasonable jurists agree that the state court was wrong. Id. at 409–10.

Rather, the standard “falls somewhere between ‘merely erroneous and unreasonable to all

reasonable jurists.’” Jones, 229 F.3d at 119 (quoting Francis S. v. Stone, 221 F.3d 100, 109 (2d

Cir. 2000)).

       AEDPA “‘imposes a highly deferential standard for evaluating state-court rulings and

demands that state-court decisions be given the benefit of the doubt.’” Jones v. Murphy, 694

F.3d 225, 234 (2d Cir. 2012) (quoting Hardy v. Cross, 565 U.S. 65, 66 (2011) (per curiam)). This

standard is “difficult to meet,” and for good reason. White v. Woodall, 572 U.S. 415, 419 (2014)

(quoting Metrish v. Lancaster, 569 U.S. 351, 357–58 (2013)), reh’g denied, 573 U.S. 927 (2014).

A petitioner must show that the “state court’s ruling . . . was so lacking in justification that there

was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 419–20.




                                                  7
       Furthermore, a state court’s determinations of factual issues are “presumed to be correct,”

and the petitioner has “the burden of rebutting the presumption of correctness by clear and

convincing evidence.” 28 U.S.C. § 2254(e)(1); -
                                              see also -
                                                - ---  Lynn
                                                         - - -v.
                                                              - -Bliden,
                                                                 - - - - 443 F.3d 238, 246 (2d

Cir. 2006). A state court’s findings of fact will be upheld “unless objectively unreasonable in

light of the evidence presented in the state court proceeding.” Lynn, 443 F.3d at 246–47 (quoting

Miller-El v. Cockrell, 537 U.S. 322, 340 (2003)). Thus, a federal court may overrule a state court’s

judgment only if “after the closest examination of the state-court judgment, a federal court is firmly

convinced that a federal constitutional right has been violated.” Williams, 529 U.S. at 389.

       2. Petitioner’s Pro Se Status

       Petitioner “bears the burden of proving by a preponderance of the evidence that his

constitutional rights have been violated.” Jones v. Vacco, 126 F.3d 408, 415 (2d Cir. 1997). In

light of Petitioner’s pro se status, the Court will construe his submissions liberally and interprets

them “to raise the strongest arguments that they suggest.” Kirkland v. Cablevision Sys., 760 F.3d

223, 224 (2d Cir. 2014) (per curiam) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

However, a pro se petitioner is not excused “from compliance with relevant rules of procedural

and substantive law.” Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983) (quoting Birl v. Estelle,

660 F.2d 592, 593 (5th Cir. 1981) (per curiam) (internal quotation marks omitted)).

B. Claims for Relief

       Petitioner raises three claims in support of his Petition for a writ of habeas corpus:

       (1) “It was error for the trial judges to refuse to charge manslaughter in the second
       degree as requested by the defendant since there was a reasanable [sic] view of the
       evidence that he may have been guilty of the lesser crime and not the greater.”

       (2) “The [P]eople failed to prove appellant’s guilt of felony murder beyond a
       reasonable doubt and the verdict was against the weight of the evidence.”




                                                  8
        (3) “The sentence imposed by the court of twenty-five years to life concurrent for
        each conviction of murder in the second degree was harsh and excessive and should
        be modified in the interest of justice.”

(Pet., at 5, 17, 26.) None of these claims present a basis for habeas corpus relief.

        1. Ground One - Failure to Charge the Jury with the Lesser Included Offense of
        Manslaughter in the Second Degree

        At trial, the court refused Petitioner’s request to charge the jury with Manslaughter in the

Second Degree under N.Y. Penal Law § 125.15(1) (Reckless Manslaughter) as a lesser included

offense of Murder in the Second Degree under N.Y. Penal Law § 125.25(1) (Intentional Murder).

The jury ultimately convicted Petitioner of Murder in the Second Degree. Petitioner asserts now,

as he did on direct appeal, that failing to charge the jury with the lesser included offense was error,

and claims it entitles him to federal habeas corpus relief. (Pet., at 5.)

        On direct appeal, the Appellate Division found that the trial court properly refused to

instruct the jury concerning the lesser included offense, because when “viewing the evidence in

the light most favorable to the defendant, there is no reasonable view of the evidence which would

support a finding that the defendant’s conduct was merely reckless, or that he intended anything

other than to kill the victim.” Alvaradoajcuc, 142 A.D.3d at 1094, 37 N.Y.S.3d at 591.

        “Neither the Supreme Court nor [the Second Circuit] has decided whether the failure to

instruct the jury on lesser included offenses in noncapital cases is a constitutional issue that may

be considered on a habeas petition.” Knapp v. Leonardo, 46 F.3d 170, 179 (2d Cir. 1995); see also

Sostre v. Lee, No. 11-CV-3439, 2013 WL 3756474 at *7 (E.D.N.Y. July 15, 2013) (holding that

a trial court’s refusal to charge a lesser included offense is not cognizable under 28 U.S.C.

§ 2254(d)(1)). Given the unsettled nature of federal law in this area, a claim that a state trial court

erred in failing to instruct the jury on a lesser included offense in a non-capital case like Petitioner’s

is not cognizable in a habeas corpus proceeding. See Bonilla v. Lee, 35 F. Supp. 3d 551, 569



                                                    9
(S.D.N.Y. 2014) (citing Jones v. Hoffman, 86 F.3d 46, 48 (2d Cir. 1996) (finding that because a

habeas petition cannot be used to apply a new rule of law, a claim for failure to include a lesser

included offense in a noncapital case is precluded from review)). Accordingly, Petitioner’s first

claim is denied as it cannot form a basis for habeas relief.

       2. Ground Three - Harsh and Excessive Sentence

       Petitioner also claims, as he did on direct appeal, that the sentence imposed by the trial

court of two indeterminate terms of incarceration of twenty-five years to life, to run concurrently,

was unduly harsh or excessive. (Pet., at 3.) The Appellate Division held that “[t]he sentence

imposed was not excessive.” Alvaradoajcuc, 142 A.D.3d at 1095, 37 N.Y.S.3d 589 at 591. It is

well settled that an excessive sentence claim, such as Petitioner’s, does not present a federal

constitutional issue when the received sentence “is within the range prescribed by state law.”

White v. Keane, 969 F.2d 1381, 1383 (2d Cir. 1992); --
                                                    see ---
                                                        also -------------
                                                             Taylor v. Connelly, 18 F. Supp. 3d

242, 268 (E.D.N.Y. 2014) (noting same).

       Under New York state law, Petitioner could have received a maximum sentence of twenty-

five years to life had he been convicted of either count of Murder in the Second Degree (Intentional

Murder or Felony Murder). N.Y. Penal Law §§ 70.00; 125.25(1); 125.25(3). Accordingly,

Petitioner’s sentence of two indeterminate terms of twenty-five years to life imprisonment, to run

concurrently, was within statutory parameters and does not present a federal constitutional issue.

Thus, this claim similarly fails to present any grounds for federal habeas corpus relief.




                                                 10
        3. Ground Two - Failure to Prove Felony Murder Beyond a Reasonable Doubt and
        Verdict Was Against the Weight of Evidence

        Petitioner’s final claim for habeas corpus relief is that the People failed to prove his guilt

of felony murder beyond a reasonable doubt, and the verdict was against the weight of the

evidence. 5 (Pet., at 3.)

        On direct appeal, the Appellate Division ruled that Petitioner’s conviction was not against

the weight of the evidence, and that in viewing the evidence in the light most favorable to the

prosecution, it was legally sufficient to establish the defendant’s guilt of felony murder beyond a

reasonable doubt. Alvaradoajcuc, 142 A.D.3d at 1095, 37 N.Y.S.3d at 591. In so concluding, the

Appellate Division “conduct[ed] an independent review of the weight of the evidence,” but

“accord[ed] great deference to the jury’s opportunity to view the witnesses, hear the testimony,

and observe demeanor.” Id.

        Only Petitioner’s claim that the People failed to prove his guilt beyond a reasonable doubt

presents a cognizable claim for federal habeas corpus relief. Unlike a legal sufficiency claim,

which is based on federal due process principles, “[a] ‘weight of the evidence’ claim is a pure state

law claim grounded in New York Criminal Procedure Law § 470.15(5).” Correa v. Duncan, 172

F. Supp. 2d 378, 381 (E.D.N.Y. 2001). Assessments of the weight of the evidence are thus not

federally cognizable grounds for habeas corpus relief. McKinnon v. Superintendent, Great

Meadow Corr. Facility, 422 F. App’x 69, 75 (2d Cir. 2011) (“[T]he argument that a verdict is

against the weight of the evidence states a claim under state law, which is not cognizable on habeas

corpus.”); -
           see
             - -also
                 - - -Correa,
                      - - - - 172 F. Supp. 2d at 381 (noting that a habeas court is precluded from




5
   Notably, Petitioner does not challenge his conviction of Intentional Murder under N.Y. Penal Law § 125.25(1),
either as against the weight of the evidence, or on legal sufficiency grounds.


                                                      11
considering a weight of the evidence claim, but can review a legal sufficiency claim as it is based

on federal due process principles).

       For the reasons set forth below, the Court concludes that the Appellate Division’s ruling

that the evidence was legally sufficient to establish Petitioner’s guilt of felony murder beyond a

reasonable doubt was neither contrary to, nor an unreasonable application of, clearly established

federal law, nor was it an unreasonable determination of the facts in light of the record. Thus, this

final claim does not entitle Petitioner to habeas relief.

               i. Legal Standard

       In reviewing a federal habeas corpus challenge to the evidentiary sufficiency of a state

criminal conviction, the Court asks “whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements of a crime

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1970) (internal quotation

marks and citations omitted) (emphasis in original); -
                                                     see also --------------
                                                       - ---  Ponnapula v. Spitzer, 297 F.3d 172,

179 (2d Cir. 2002) (“[T]he applicant is entitled to habeas corpus relief only if no rational trier of

fact could find proof of guilt beyond a reasonable doubt based on the evidence adduced at trial.”).

The Court must review the evidence in the light most favorable to the prosecution. Ponnapula,

297 F.3d at 179 (citing Jackson, 443 U.S. at 318). Moreover, the Petitioner bears a “very heavy

burden” in convincing a federal habeas court to grant a petition on the grounds of insufficient

evidence. Id. (quoting Quirama v. Michele, 983 F.2d 12, 14 (2d Cir. 1993)). Even when “faced

with a record of historical facts that supports conflicting inferences [a court] must presume––even

if it does not affirmatively appear in the record––that the trier of fact resolved any such conflicts

in favor of the prosecution, and must defer to that resolution.” Wheel v. Robinson, 34 F.3d 60, 66

(2d Cir. 1994) (quoting Jackson, 443 U.S. at 326). Thus, where there are conflicts in the testimony,




                                                  12
a federal habeas court must defer to the jury’s resolution of the credibility of the witnesses. See

Maldonado v. Scully, 86 F.3d 32, 35 (2d Cir. 1996); Dismel v. LaValle, No. 11-CV-85, 2013 WL

4775561, at *7 (E.D.N.Y. Sept. 6, 2013).

               ii. Application

       When considering the sufficiency of the evidence, a federal court looks to state law to

determine the elements of the crime. Quartararo v. Hanslmaier, 186 F.3d 91, 97 (2d Cir. 1999);

see ---
--  also ------
         Jackson, 443 U.S. at 324. In New York, a person is guilty of felony murder when:

       Acting either alone or with one or more other persons, he commits or attempts to
       commit . . . rape in the first degree . . . and, in the course of and in furtherance of
       such crime or of immediate flight therefrom, he . . . causes the death of a person
       other than one of the participants . . . .

N.Y. Penal Law § 125.25(3). A person is guilty of rape in the first degree when “he or she engages

in sexual intercourse with another person by forcible compulsion.” N.Y. Penal Law § 130.35.

       Considering the elements of felony murder, the record evidence (when viewed in the light

most favorable to the prosecution) is legally sufficient for a rational juror to conclude, beyond a

reasonable doubt, that Petitioner was guilty of felony murder, with rape in the first degree as the

predicate felony. See Jackson, 443 U.S. at 319 (asking, on habeas review, whether “after viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.”).

                       A. The Confession

       Here, Petitioner admitted during the interrogation that he raped the victim. (Interview Tr.

at 36–37, 39.) This itself can be enough to deny a sufficiency challenge raised in a habeas petition.

See Farrington v. Senkowski, 214 F.3d 237, 241 (2d Cir. 2000) (upholding a guilty verdict of

felony murder beyond a reasonable doubt in light of a petitioner’s videotaped statement in which

he admitted to attempting to commit robbery). However, construing the Petition liberally,



                                                 13
Petitioner contends that his confession was not voluntary, asserting that the detectives “employed

subtle techniques to extract admissions from [Petitioner].” (Pet., at 19.) Accordingly, the Court

must assess whether the Huntley hearing court properly found that the Confession was voluntary,

such that the jury was permitted to consider it in rendering the guilty verdict. (See Huntley

Decision at 45–47.)

         In assessing the voluntariness of a confession, a court must consider the totality of the

surrounding circumstances, including the accused’s characteristics, the conditions of interrogation,

and the conduct of law enforcement officials. Schneckloth v. Bustamonte, 412 U.S. 218, 226

(1973); -
        see also -----------------
          - ---  United States v. Anderson, 929 F.2d 96, 99 (2d Cir. 1991) (noting same). Some

of the factors considered include the age and intelligence of the defendant, whether the defendant

was advised of his constitutional rights, the length of the detention, whether the questioning was

prolonged, the conduct of law enforcement officials, and whether there was physical punishment

such as the deprivation of food or sleep. See id.

         There is no dispute that Petitioner was advised of his Miranda rights in advance of making

any statements to the detectives. (Trial Tr. II, 429:2–18, 432:2–433:11.) Moreover, Petitioner was

read his rights and questioned in his native language of Spanish. 6 (Id. 433:9–11, 437:22–24,

511:16–20.) During the recorded interrogation, Petitioner, who was twenty-one-years-old at the

time, was the first to tell the detectives that he led the victim to the parking lot behind Sabor Latino.

(Interview Tr. at 25–26.) Without being prompted, he mapped out exactly how he led the victim

to the rear of the parking lot. (Id. at 68–70.) Additionally, when Detective Serrata asked how




6
  Although there was some testimony regarding a particular Spanish dialect potentially also spoken by Petitioner, no
evidence was adduced showing that Petitioner was unable to speak and understand the Spanish spoken by Detective
Serrata. (See Trial Tr. I, 393:19–25, 407:9–17; see also Huntley Hearing.) Additionally, Petitioner was assisted by a
Spanish interpreter throughout the trial. (See Trial Tr. I; Trial Tr. II.) Most critically, Petitioner does not contend in
his Petition that he was unable to speak or understand Spanish. (See Pet., at 24.)


                                                           14
Petitioner killed the victim, Petitioner said, “with the belt,” and demonstrated to the detectives how

he looped his belt around the victim’s neck. (Id. at 32.) When asked further if he penetrated the

victim, he answered in the affirmative. (Id. at 39.) Petitioner at first claimed that after raping the

victim, he put her pants on. (Id. at 34, 70.) However, when the detectives indicated that this was

improbable, Petitioner admitted that he left the victim with her pants down. (Id. at 71.) At the

conclusion of the interrogation, Detective Serrata wrote out a statement which he read to the

Petitioner in Spanish. (Id. at 98–99.) Petitioner swore to the written statement detailing how he

pulled down the victim’s pants and forced himself on her before choking her with the belt and

leaving her dead. (Id.; ECF No. 4-5.)

         Furthermore, in accordance with the factors considered in Schneckloth, there was no

evidence that Petitioner was mistreated or threatened during interrogation. (See Interview Tr.) At

no point did Petitioner ask for a lawyer. (Id.) During the course of the interrogation, Petitioner

was given water. (Id. at 2, 78, 122.) He was offered a bathroom break on multiple occasions and

used the bathroom at one point. (Id. at 2, 62, 78, 99, 103, 117, 121.) He was also given coffee and

a sandwich while in the interrogation room. (Id. at 123.) Thus, the state court’s determination that

Petitioner’s statements were voluntary and admissible was neither contrary to, nor an unreasonable

application of, clearly established federal law, nor was it an unreasonable determination of the

facts in light of the record. 7




7
  As Petitioner raised the exact same arguments in his direct appeal, the Appellate Division presumably considered
whether Petitioner’s confession was appropriately considered by the jury in rendering its decision regarding the legal
sufficiency of the evidence. Thus, the state court’s conclusion that Petitioner’s confession was voluntary is entitled
to AEDPA deference. Even assuming, arguendo, that the Appellate Division did not consider the voluntariness of
Petitioner’s oral and written statements in its merits determination of the legal sufficiency question, upon a de novo
review of the record, the Court still renders the Confession voluntary.


                                                         15
                       B. Corroborating Evidence

       Petitioner’s sworn Confession is further corroborated by physical evidence. The victim

was found with her pants and underwear around her ankles. (Trial Tr. I, 33:22–34:10, 47:16–18.)

Petitioner’s DNA was found under the victim’s fingernails, and the Petitioner had scratches down

his arms upon his arrest, which the Medical Examiner testified likely occurred at the time of the

victim’s death. (Id. 83:8–86:16; Trial Tr. II, 645:8–22, 651:14–21, 656:10–657:25.) The blunt

force trauma to the victim’s neck, back, and head further corroborates Petitioner’s admission of a

physical struggle that ensued during the rape before he choked her with his belt. (Interview Tr. at

41; Trial Tr. II, 560:2–24, 561:7–12.) This physical corroboration of Petitioner’s oral and written

statements is more than enough for a reasonable juror to find that Petitioner committed or

attempted Rape in the First Degree (N.Y. Penal Law § 130.35) beyond a reasonable doubt, and

then in the course of that crime, caused the victim’s death (N.Y. Penal Law § 125.25). See

Williams v. Bradt, No. 10-CV-2858, 2012 WL 2914892, at *8 (E.D.N.Y. July 17, 2012) (finding

that a petitioner’s written and oral admissions made during interrogation, coupled with other

substantial confirmatory evidence, were sufficient to uphold a felony murder conviction beyond a

reasonable doubt); --
                   see ---
                       also ----------------
                            Gruttadauria v. Conway, No. 09-CV-4258, 2013 WL 5507145, at *7

(E.D.N.Y. Sept. 30, 2013) (upholding, on habeas review, a jury’s determination of petitioner’s

guilt of robbery beyond a reasonable doubt in light of the petitioner’s confession and corroborating

circumstantial evidence).

       In light of the evidence presented at trial, a rational juror could have readily concluded that

Petitioner was guilty of Felony Murder (N.Y. Penal Law § 125.25(3)) beyond a reasonable doubt.

When viewing the evidence in the light most favorable to the prosecution, Petitioner has failed to

satisfy the “heavy burden” of showing that the evidence adduced at trial was insufficient to support




                                                 16
his conviction. See Ponnapula, 297 F.3d at 179. Therefore, the state court’s decision was neither

contrary to, nor an unreasonable application of, clearly established federal law, nor was it an

unreasonable determination of the facts in light of the record. Thus, Petitioner’s claim challenging

the legal sufficiency of the evidence is meritless and hereby denied.

                                       III. CONCLUSION

       For the foregoing reasons, Petitioner has demonstrated no basis for relief under 28 U.S.C.

§ 2254. Accordingly, the Petition is DENIED. A certificate of appealability shall not issue

because Petitioner has failed to make a substantial showing of a denial of a constitutional right.

See 28 U.S.C. § 2253(c)(2). I certify that any appeal of this Order would not be taken in good

faith, and thus -in ----
                    forma ------
                          pauperis status is denied for the purposes of any appeal. Coppedge v.

United States, 369 U.S. 438, 444–45 (1962). The Clerk of this Court is respectfully directed to

mail a copy of this Order to the pro se Petitioner and to close this case.

SO ORDERED.

Dated: July 29, 2019
Central Islip, New York

                                                      _____/s/ (JMA)___________________
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                 17
